Roe, C.J. This cause coming on to be heard on the Respondent’s stipulation and the Court being fully advised in the premises finds that this is a claim for damages to Claimant’s wheat field, which damages were sustained as the result of the cattle belonging to the Menard Correctional Center being allowed to break free from the Menard Correctional Institutional farm and trample and eat the immature wheat field of the Claimant. In all, some 50 to 60 cattle were free for an unspecified period of time. The damages claimed were arrived at by deducting the actual harvest from the value placed on the field by a professional agriculture appraiser. It is therefore ordered that this Claimant be and is hereby granted an award, as claimed, in the amount of $331.65.